Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 1 of 21 PageID 245




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

AUSTYN MATTSON, SETH
MUSSELMAN, JASON RANDO
and DANIEL RIVERA,

      Plaintiffs,

v.                                                  Case No: 8:20-cv-1245-CEH-AEP

WTS INTERNATIONAL, INC.,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court on Defendant WTS International, Inc.’s

Motion to Compel Arbitration (Doc. 16). Defendant requests the Court enter an Order

compelling Plaintiffs to pursue their claims in binding arbitration. Plaintiffs filed a

memorandum and affidavits in opposition contending they never knowingly signed an

arbitration agreement or agreed to arbitrate. Doc. 18. The Court heard argument on

November 16, 2020. At the hearing, Defendant WTS requested leave to file a reply to

address the arguments raised in Plaintiffs’ response, which the Court granted.

Following the hearing, Defendant filed the affidavit of Marco Chavez, Defendant’s

system administrator for its electronic onboarding platform for employees. Doc. 30.

Plaintiffs filed a response to the Chavez affidavit. Doc. 34. The Court, having

considered the motion, heard argument of counsel, and being fully advised in the

premises, will grant Defendant’s Motion to Compel Arbitration.
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 2 of 21 PageID 246




                                 BACKGROUND

A.    Plaintiffs’ Claims

      Plaintiffs, Austyn Mattson (“Mattson”), Seth Musselman (“Musselman”),

Jason Rando (“Rando”), and Daniel Rivera (“Rivera”) (collectively “Plaintiffs”), are

four bartenders formerly employed by Defendant, WTS International, Inc. (“WTS”).

Doc. 12. WTS is a corporation organized under the laws of Washington, D.C., with

its principal place of business in Rockville, Maryland. Id. ¶ 16. On May 29, 2020,

Plaintiffs filed this action against WTS. Doc. 1. On July 14, 2020, Plaintiffs filed a

three-count Amended Complaint against WTS, alleging tortious interference,

defamation per se, and declaratory relief, arising out of their termination and WTS’s

subsequent attempts to block Plaintiffs from seeking employment elsewhere due to

non-compete agreements purportedly signed by Plaintiffs when they were hired by

WTS. Doc. 12.

      Plaintiffs allege that The Lagoon at Epperson (“Epperson”) is a master planned

community by Metro Development Group doing business as Metro Places (“Metro

Places”) located in Wesley Chapel, Florida. Id. ¶ 20. Epperson contains a number of

amenities for its residents, including two bars: The Sandbar and the Cabana Bar, which

Defendant WTS managed. Id. ¶¶ 21, 22. In March 2020, Metro Places gave notice to

WTS of its intent to terminate their business relationship. Id. ¶ 23. During the same

time, as a result of the COVID-19 pandemic, WTS laid off its bar staff, including

Plaintiffs, at the Epperson location. Id. ¶ 24. On March 18, 2020, WTS advised



                                          2
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 3 of 21 PageID 247




Plaintiffs not to report to work until further notice. Id. ¶ 25. WTS also informed

Plaintiffs that they were contractually prohibited from working in the Epperson

Community. Id.

      After Metro Places terminated its relationship with WTS, Metro Places engaged

a new company to plan for reopening and to operate the bars and restaurants. Id. ¶ 38.

When Plaintiffs heard that the bars were under new management and would be hiring,

they inquired about employment. Id. ¶ 41. When WTS learned that Plaintiffs were

inquiring about employment, WTS told Metro Places and the new management

company that Plaintiffs were subject to non-compete agreements and demanded that

Metro Places or the new management company pay a fee to “buy out” the Plaintiffs’

non-compete agreements. Id. ¶¶ 42–44. By the terms of the proposed non-compete

agreements, Plaintiffs were restricted from working for any bar/establishment located

within Epperson community, from working for any bar/restaurant affiliated with

Metro Places, and restricted from providing any services to customers Plaintiffs served

while working in Epperson community. Id. ¶ 48. Plaintiffs deny signing or accepting

the non-compete agreements. Id. ¶ 46.

B.    Motion to Compel and Response

      WTS contends that Plaintiffs signed binding arbitration agreements when they

were hired. WTS attaches to its motion four arbitration agreements, each one

containing an electronic signature of one of the four Plaintiffs along with a date and

time next to each individual’s name. Doc. 16-1. WTS submits that the arbitration

agreements are valid under Florida law, and it argues that the agreements are not
                                          3
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 4 of 21 PageID 248




procedurally or substantively unconscionable. WTS contends that Plaintiffs’ claims

fall squarely within the claims covered by the arbitration agreement, which requires

arbitration of claims related in any manner to the individual’s employment, including

“claims or charges based upon federal or state statutes;” “claims based upon tort or

contract laws or common law;” and claims based upon “any other federal or state or

local law affecting employment in any manner whatsoever.” See e.g., Doc. 16-1 at 1.

WTS requests this Court dismiss, rather than stay, Plaintiffs’ claims and compel

Plaintiffs to pursue their claims through arbitration.

      Plaintiffs respond in opposition, arguing they never knowingly signed an

arbitration agreement. Doc. 18. Plaintiffs each submit an affidavit in opposition to the

motion to compel stating the Plaintiff:

      • was previously employed by WTS International, Inc.
      • never signed an arbitration agreement with WTS in pen and on paper
      • never knowingly signed an arbitration agreement with WTS electronically
      • has no recollection of ever checking a box on a document agreeing to arbitrate
      any disputes with WTS
      • never received a copy of any arbitration agreement with WTS and does not
      have a copy of any such document
      • was never advised that he would have to sign an arbitration agreement as a
      condition of employment with WTS
      • would have exercised the right to reject the arbitration agreement if he had
      signed the agreement and been aware of its terms

Doc. 18-1 at 1–4.

      In their response, Plaintiffs argue the authenticity of the arbitration agreements

is suspect, and they criticize WTS’s failure to use a more secure system that would

imprint an electronic document with data such as unique digital signatures or IP

addresses. Plaintiffs hypothesize that it is just as likely that WTS personnel
                                            4
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 5 of 21 PageID 249




electronically checked the boxes acknowledging and signing the arbitration

agreements. Although Plaintiffs do not explicitly argue waiver, they further contend

arbitration was never raised by WTS until the day its response to the amended

complaint was due.

      WTS replied by filing the affidavit of Marco Chavez, (“Chavez”) WTS’s asset

manager who serves as the system administrator for iCIMS, which is the online

recruitment platform WTS uses to recruit, hire, train, and onboard all incoming

employees. Doc. 30. Chavez declares that WTS has used the iCIMS platform for ten

years, and the only way a potential job candidate becomes employed by WTS is

through the iCIMS system. Id. ¶¶ 3, 4. When a candidate applies for a job, the

candidate is required to enter an email address, and then the candidate creates a unique

profile with a username, password, and contact information. Id. ¶ 5. After creating a

profile, the candidate completes the employment application and must select the “I

Accept” checkbox at the bottom of the application in order to submit the application.

Id. The form explains that “[b]y checking the box above you are applying your

signature . . . .” Id. If WTS chooses to hire the candidate, the candidate will receive a

link to access an offer letter in iCIMS using the same username and password created

by the candidate when applying. Id. If at any time the potential job candidate wants to

change the username and/or password, they are able to do so from the iCIMS

Dashboard by selecting update profile or requesting a password reset by WTS. Id. If a

reset is requested, the candidate is sent a form email with a generic password and

instructions to reset the password to one of their choice. Id.
                                            5
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 6 of 21 PageID 250




      A candidate who chooses to accept the job offer is given the ability to review

the electronic offer letter in iCIMS and accept via electronic signature. Id. To accept,

the candidate is directed to check two separate boxes at the bottom of the application

and submit the offer letter by choosing the button labeled “sign & submit.” Id. After

the candidate accepts the offer letter, WTS is notified of the acceptance through

iCIMS. Id. WTS then sends a link to the candidate to access the onboarding materials

in iCIMS using the same username and password. Id.

      Once the candidate begins the onboarding process, the candidate must confirm

his profile page information is accurate, and from there the candidate is directed to the

“Welcome Aboard” page. Id. There are nine tasks that must be completed in order to

complete the onboarding process. Id. Specifically, the candidate must review,

complete, and accept, by checking the “I Accept” checkbox, the following: (1) direct

deposit form; (2) drug test acknowledgement; (3) federal I9 form; (4) federal W4 form;

(5) WTS employment application (if not already completed): (6) WTS restrictive

covenants; (7) antiharassment acknowledgement; (8) WTS binding arbitration

agreement; and (9) WTS handbook acknowledgement. Id. As a candidate completes

each task, the onboarding page is updated accordingly. Id. The candidate must

complete all nine tasks for the onboarding process to be completed, and the candidate

will not be able to begin their employment with WTS until the onboarding process is

complete. Id.

      Chavez reviewed the iCIM records for Mattson, Musselman, Rando, and

Rivera. Id. ¶ 6. He confirmed that Plaintiffs were employed in the State of Florida and
                                           6
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 7 of 21 PageID 251




each signed an arbitration agreement before starting their employment with WTS. Id.

Attached to his affidavit are screen shots of documents showing the onboarding

process and documents created in iCIMS specific to each Plaintiff along with an audit

trail of the document. Docs. 30-1–30-22.

      Mattson’s electronic signature appears on the arbitration agreement with the

date and time of May 21, 2019 at 2:10 p.m. Id.; see also Doc. 30-15 at 3; Doc. 30-16.

On the same date and around the same time, it appears Mattson electronically signed

a non-solicitation agreement, a direct deposit waiver and enrollment form, and a WTS

handbook acknowledgement form. Doc. 30-15 at 3–4.

      Musselman’s electronic signature appears on the arbitration agreement with the

date and time of September 11, 2019 at 1:44 p.m. Doc. 30 ¶ 6.; see also Doc. 30-17 at

3; Doc. 30-18. On the same date and around the same time, it appears Musselman

electronically signed a non-solicitation agreement, a direct deposit waiver and

enrollment form, and a WTS handbook acknowledgement form. Doc. 30-17 at 3–4.

      Rando’s electronic signature appears on the arbitration agreement with the date

and time of June 18, 2019 at 11:02 p.m. Doc. 30 ¶ 6.; see also Doc. 30-19 at 2; Doc. 30-

20. On the same date and around the same time, it appears Rando electronically signed

a non-solicitation agreement, a direct deposit waiver and enrollment form, and a WTS

handbook acknowledgement form. Doc. 30-19 at 3–4.

      Rivera’s electronic signature appears on the arbitration agreement with the date

and time of June 20, 2019 at 2:44 a.m. Doc. 30 ¶ 6.; see also Doc. 30-21 at 3; Doc. 30-

22. On the same date and around the same time, it appears Rivera electronically signed
                                           7
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 8 of 21 PageID 252




a non-solicitation agreement, a direct deposit waiver and enrollment form, and a WTS

handbook acknowledgement form. Doc. 30-21 at 3–4.

       The arbitration provision gives employees the option to opt out within thirty

days of signing the agreement. Doc. 30 ¶ 7.WTS has no record of Plaintiffs opting out

of their arbitration agreements. Id. ¶ 8.

       Plaintiffs respond to the Chavez affidavit by arguing the affidavit is facially

unreliable. Doc. 34. Specifically, Plaintiffs challenge the screenshots as being

incomplete. Additionally, Plaintiffs contend the documents reveal WTS employee

Austin Collett had access to Plaintiffs’ onboarding materials and performed some

edits. Regarding Plaintiff Rivera’s electronic record, Plaintiffs question its accuracy

given that certain documents were signed at 2:44 a.m. Additionally, it appears Rivera’s

password was changed multiple times in a 12-hour period, at 3:26 p.m. on the

afternoon of June 19 and again on June 30 at 3:03 a.m. Plaintiffs submit these

documents fail to prove that they signed the arbitration agreements. Plaintiffs request

the Court deny WTS’s motion to compel and try the issue of whether or not an

agreement to arbitrate exists.

C.     Arbitration Agreement

       The Arbitration Agreement presented to the Plaintiffs in the onboarding process

stated, in relevant part, as follows:

                    Binding Arbitration Agreement and Waiver of Jury Trial Policy
                                                                     (Applicant)

This Agreement is entered into between WTS International, Inc. (“Company”) and
the undersigned applicant (hereinafter “Individual”). Excluding workers
                                            8
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 9 of 21 PageID 253




compensation, unemployment compensation and any other claims which by law can
only be resolved in other forums or which are expressly excluded herein, Company
and Individual agree to resolve any and all disputes or claims related in any manner
whatsoever as to Individual’s employment, including, but not limited to, all claims
beginning from the period of application through termination of employment at
Company, by binding arbitration pursuant to the rules governing the resolution of
employment disputes in effect at the time the claim was filed, currently known as the
Employment Arbitration Rules and Mediation Procedures, of the American
Arbitration Association (hereinafter “AAA”), available at www.adr.org . . . Disputes
related to employment include, but are not limited to, claims or charges based upon
federal or state statutes, including, but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, and any other
civil rights statute, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Fair Labor Standards Act or other wage statutes, the WARN Act, claims
based upon tort or contract laws or common law or any other federal or state or local
law affecting employment in any manner whatsoever. . . .

Individual understands that he/she will not be considered for employment by the
Company unless he/she signs and agrees to be bound by this Agreement. Individual
further understands that, as additional consideration for signing this Agreement, the
Company agrees to pay all costs of arbitration charged by AAA, other than
Individual’s filing fees, and to be bound by the arbitration procedure set forth in this
Agreement. . . .
...
Company and Individual expressly agree that the Federal Arbitration Act governs the
enforceability of any and all of the arbitration provisions of this Agreement, and
judgment upon the award rendered by the arbitrator(s) may be entered by any court
having jurisdiction thereof. The Arbitrator, and not any federal, state or local court or
agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement, including,
but not limited to any claim that all or any part of this Agreement is void or voidable.
...
If any claim is found not to be subject to this Agreement and the arbitration procedure,
it shall be subject to a non-jury trial in the federal or state court that has jurisdiction
over the matter at the courthouse closest to the site at which Individual was employed
by the Company, provided the action is filed in a timely manner. The case will be
heard by a judge without a jury because both parties agree to waive any right to seek
or demand a jury trial and would prefer to have any dispute decided solely by a judge
of the court.

The parties agree that this Agreement may be interpreted or modified to the extent
necessary for it to be enforceable and to give effect to the parties’ expressed intent to


                                            9
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 10 of 21 PageID 254




 create a valid and binding arbitration procedure to resolve all disputes not expressly
 excluded. . . .

 Within 30 days after you sign this Agreement, you have the option to exclude yourself
 from the benefits of arbitration provided in this Agreement. The choice you make will
 stay in effect for the duration of your employment and afterwards. The form below
 serves as an election form if you choose not to be covered by arbitration. Whether to
 stay covered by arbitration or not is your own decision and will have no impact on any
 aspect on your employment with the Company. You should read all information
 including AAA’s rules governing the arbitration and the attached form carefully.

 INDIVIDUAL AND COMPANY UNDERSTAND THAT, ABSENT THIS
 AGREEMENT, THEY WOULD HAVE THE RIGHT TO SUE EACH OTHER
 IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT, BY EXECUTING
 THIS AGREEMENT, BOTH GIVE UP THOSE RIGHTS AND AGREE TO
 HAVE ALL EMPLOYMENT DISPUTES AS DESCRIBED ABOVE RESOLVED
 BY MANDATORY, FINAL AND BINDING ARBITRATION. ANY
 EMPLOYMENT     RELATIONSHIP   BETWEEN     INDIVIDUAL  AND
 COMPANY IS AT-WILL, AND NO OTHER INFERENCE IS TO BE DRAWN
 FROM THIS AGREEMENT.

  By checking the box below you are applying your signature and you agree to the
                                 statement above.
                       Individual's Signature:  I ACCEPT

 Doc. 16-1.

                                    LEGAL STANDARD

        The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., codifies a “liberal

 federal policy favoring arbitration” and requires the courts to “rigorously enforce

 agreements to arbitrate.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

 U.S. 614, 625–26 (1985) (internal quotation marks omitted). The “principal purpose”

 of the FAA is to ensure “that private arbitration agreements are enforced according to

 their terms.” Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S.

 468, 478 (1989).

                                                10
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 11 of 21 PageID 255




        The Court must first determine whether “the making of the agreement for

 arbitration or the failure to comply therewith is . . . in issue.” 9 U.S.C. § 4. If, under a

 “summary judgment-like standard,” the district court concludes that there “is no

 genuine dispute as to any material fact concerning the formation of such an

 agreement,” it “may conclude as a matter of law that [the] parties did or did not enter

 into an arbitration agreement.” Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1346 (11th Cir.

 2017) (quoting Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir.

 2016) (citation and quotation marks omitted)). When a genuine dispute exists, “the

 court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.

        Similar to a traditional summary judgment motion, the Court’s examination of

 substantive law determines which facts are material. Burch, 861 F.3d at 1346 (citing

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The “threshold question of

 whether an arbitration agreement exists at all is ‘simply a matter of contract.’” Burch,

 861 F.3d at 1346 (quoting Bazemore, 827 F.3d at 1329). Thus, just as “state law

 generally governs whether an enforceable contract exists,’’ state law generally governs

 whether an enforceable “agreement to arbitrate exists” as well. Burch, 861 F.3d at 1346

 (quoting Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1368 (11th Cir. 2005)). The

 parties agree that Florida law applies to this dispute. Doc. 16 at 5–8; Doc. 18 at 3–5.

        The Court engages in a two-step inquiry in analyzing a motion to compel

 arbitration: first, the Court must determine if the parties agreed to arbitrate the dispute;

 and second, the Court must decide whether “legal constraints external to the parties’



                                             11
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 12 of 21 PageID 256




 agreement foreclosed arbitration.” Klay v. All Defendants, 389 F.3d 1191, 1200 (11th

 Cir. 2004).

                                     DISCUSSION

       WTS moves the Court for an order dismissing the complaint and compelling

 the parties to arbitrate pursuant to the agreements Plaintiffs signed when they were

 hired. Doc. 16. WTS’s systems administrator Marco Chavez explained the electronic

 onboarding program Plaintiffs had to complete before being hired. Based on how the

 online platform worked, Plaintiffs would have had to acknowledge and agree to the

 arbitration provision in order to complete the onboarding process. Thus, WTS argues

 Plaintiffs would not have begun their employment had the online paperwork not been

 finalized and submitted. WTS submits a valid arbitration agreement exists.

       Providing their own affidavits, Plaintiffs claim they did not sign a paper version

 of the arbitration agreement and did not knowingly sign an electronic version. Docs.

 18-1 at 1–4. Of note, Plaintiffs do not deny that they electronically signed the

 arbitration agreements. Rather, in response to Chavez’s affidavit, Plaintiffs argue the

 documentation is facially unreliable, incomplete, and shows that others besides

 Plaintiffs had access to their documents. Doc. 34. As such, Plaintiffs suggest that it is

 “just as likely” that an WTS employee signed the arbitration agreement instead of

 Plaintiffs. Plaintiffs argue they did not agree to arbitrate their claims. For the reasons

 discussed below, the Court finds the Motion to Compel Arbitration is due to be

 granted.



                                            12
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 13 of 21 PageID 257




        Under Florida law, an arbitration agreement is valid if three questions are

 affirmatively answered: “(1) whether a valid written agreement to arbitrate exists; (2)

 whether an arbitrable issue exists; and (3) whether the right to arbitration was waived.”

 Raymond James Fin. Servs., Inc. v. Saldukas, 896 So. 2d 707, 711 (Fla. 2005) (citing Seifert

 v. U.S. Home Corp., 750 So.2d 633, 636 (Fla. 1999)). Here, only the first and third

 questions are at issue.

 A.     Whether a Valid Written Agreement to Arbitrate exists

        To prove the existence of a contract under Florida law, the party seeking to

 enforce the contract must prove “offer, acceptance, consideration and sufficient

 specification of essential terms.” St. Joe Corp. v. McIver, 875 So.2d 735, 381 (Fla. 2004).

 The Court must determine whether “the making of the agreement for arbitration or

 the failure to comply therewith is . . . in issue.” 9 U.S.C. § 4. “It is . . . well settled that

 where the dispute at issue concerns contract formation, the dispute is generally for

 courts to decide.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 288 (2010).

 “[W]hile doubts concerning the scope of an arbitration clause should be resolved in

 favor of arbitration, the presumption does not apply to disputes concerning whether

 an agreement to arbitrate has been made.” Bazemore, 827 F.3d at 1329 (internal

 quotation marks omitted). Indeed, a court may not compel the parties to settle their

 dispute in arbitration in the absence of an arbitration agreement. Id.

        First, there is no genuine dispute of material fact regarding WTS’s offer, by

 presenting the Arbitration Agreement, to submit certain disputes between the

 individual Plaintiffs and WTS to arbitration. Chavez explains that WTS sends to a
                                               13
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 14 of 21 PageID 258




 potential job candidate a link to the onboarding documents in the iCIMS platform

 once an applicant accepts the offer of employment with WTS. He further explains

 that the potential job applicant must review and specifically check the “I Accept”

 checkbox for each of the nine tasks in the onboarding process, including the WTS

 Binding Arbitration Agreement. The potential candidate is unable to complete the

 onboarding process or begin employment until he completes all nine tasks. Chavez

 confirms that the four Plaintiffs each completed the onboarding process, including

 electronically signing the arbitration agreement, and were employed by WTS.

 Plaintiffs do not dispute, generally or through evidence, that they went through the

 onboarding process or that they were employed by WTS.

        Next, there is no genuine dispute of material fact with respect to the Agreement

 containing sufficient specification of its terms. “The definition of ‘essential term’ varies

 widely according to the nature and complexity of each transaction and is evaluated on

 a case-by-case basis.” Lanza v. Damian Carpentry, Inc., 6 So. 3d 674 (Fla. 1st DCA

 2009). Review of the arbitration agreement at issue here reveals the Agreement

 specifically details that the individual and company are agreeing to submit to

 arbitration certain disputes and that the potential job applicant acknowledges that he

 or she will not be considered for employment unless the individual signs the

 Agreement. The Agreement explains the types of disputes which fall within the

 Agreement’s scope. The Agreement provides for an opt-out provision within thirty

 days. The Agreement advises, in bold type, that utilizing arbitration to resolve the

 covered disputes results in the parties giving up any right that they may have to a jury
                                             14
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 15 of 21 PageID 259




 trial. Again, Plaintiffs do not dispute, generally or through evidence, that the

 Agreement contained sufficient specification of essential terms.

       If the moving party shows the existence of an agreement, the burden shifts to

 the party opposing arbitration to “show that no valid contract existed.” Herrera Cedeno

 v. Morgan Stanley Smith Barney, LLC, 154 F. Supp. 3d 1318, 1325 (S.D. Fla. 2016). To

 meet that burden, a non-moving party must “unequivocally deny that an agreement to

 arbitrate was reached and must offer some evidence to substantiate the denial.”

 Magnolia Capital Advisors v. Bear Stearns & Co., 272 F. App’x 782, 785 (11th Cir. 2008)

 (citation omitted).

       Despite Plaintiffs’ contentions to the contrary, Plaintiffs fail to show there is a

 genuine dispute of material fact regarding Plaintiffs’ acceptance of the Agreement. “In

 Florida, it is well-settled that the offeror may specify the terms and manner of

 acceptance.” Dorward v. Macy’s Inc., No. 2:10-CV-669-FTM-29, 2011 WL 2893118, at

 *9 (M.D. Fla. July 20, 2011) (Steele, J.) (citing Kendel v. Pontious, 261 So.2d 167, 170

 (Fla.1972)). The arbitration agreement here provides that the job candidate accepts the

 Agreement by electronic signature and checking a box. Further, the Agreement

 provides that the individual may opt-out within thirty days and that the choice made

 will stay in effect for the duration of employment. Accordingly, a party may manifest

 assent to an agreement to arbitrate by failing to opt out of the agreement within a

 specified time. See, e.g., Day v. Persels & Assocs., LLC, No. 8:10–CV–2463–T–33TGW,

 2011 U.S. Dist. LEXIS 49231, at *11–12, 2011 WL 1770300 (M.D. Fla. May 9, 2011)

 (plaintiff assented to arbitration agreement when she failed to return an opt-out
                                           15
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 16 of 21 PageID 260




 rejection notice within the prescribed time); Delano v. MasTec, Inc., No. 8:10–CV–320–

 T–27MAP, 2010 U.S. Dist. LEXIS 126793, 2010 WL 4809081 (M.D. Fla. Nov. 15,

 2010)    (binding   arbitration    agreement found where            employees     signed    an

 acknowledgment form stating that they understood that they would be bound by the

 agreement unless they returned an opt-out form within thirty days). Here, Plaintiffs

 electronically signed the Agreement and did not opt out.

         Plaintiffs deny signing the Agreements on paper. But in Florida, electronic

 signatures are valid. See Haire v. Fla. Dep’t of Agric. & Consumer Servs., 870 So. 2d 774,

 789 (Fla. 2004); see also Fla. Stat. § 668.004 (“an electronic signature may be used to

 sign a writing and shall have the same force and effect as a written signature”).

 Plaintiffs argue that WTS should have used a more secure system to obtain signatures,

 such as DocuSign, but in fact, no signature is required to satisfy the FAA’s written

 agreement requirement. BDO Seidman, LLP v. Bee, 970 So. 2d 869, 874 (Fla. 4th DCA

 2007). Plaintiffs additionally claim they did not knowingly sign an agreement to

 arbitrate, and if they had been aware of its terms, they would have rejected the

 Agreement within thirty days. It is well-established, however, that an individual who

 signs a contract is generally bound by it, and a party to a written contract cannot defend

 against its enforcement solely because he signed it without reading it.1 Kendall Imports,

 LLC, 215 So. 3d at 100.


 1
   Although not binding on this Court, the Court finds persuasive those cases in which courts
 recognize the mere assertion that one does not recall signing a document does not, by itself,
 create an issue of fact as to whether a signature on a document is valid—especially in the
 absence of any evidence the document was fabricated. Gonder v. Dollar Tree Stores, Inc., 144 F.
                                               16
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 17 of 21 PageID 261




        Critically, Plaintiffs’ response to Chavez’s affidavit is that it is “just as likely”

 that a WTS employee signed the Agreement for them. Yet, Plaintiffs proffer no

 evidence to support this theory. To the contrary, the evidence shows that Plaintiffs had

 to complete all nine onboarding tasks before being hired, and if they failed to sign the

 arbitration agreement, they would not have been hired. It is undisputed Plaintiffs were

 hired. Further, Plaintiffs do not deny going through the online onboarding process.

 Each Plaintiff’s electronic signature appears on multiple documents at or around the

 same time Plaintiffs electronically signed the binding arbitration agreements, and yet,

 Plaintiffs do not suggest that their signatures on the non-solicitation agreements, direct

 deposit waiver and enrollment forms, and WTS handbook acknowledgement forms

 are not theirs or that WTS likely signed those forms too.

        Plaintiffs’ affidavits in opposition to the Motion to Compel Arbitration—the

 only evidence that they provide in opposing the motion—are unavailing to show that

 a genuine dispute of material fact exists as to their acceptance of the arbitration

 agreement. The affidavits are devoid of any discussion of the onboarding process

 Plaintiffs had to complete before being hired. Significantly, Plaintiffs do not state that

 they did not sign the arbitration agreement, or that they timely chose to opt out of the

 Agreement. Plaintiffs offer nothing to support their denial beyond a lack of recollection

 and a vague theory. An analysis of the evidence provided by the parties under


 Supp. 3d 522, 528 (S.D.N.Y. 2015); see also Vardanyan v. Close–Up Intern., Inc., 315 F. App’x
 315, 317 (2d Cir. 2009) (finding no issue of material fact as to the validity of acknowledgement
 where there was no indication the document was fabricated but the purported signatory
 claimed not to remember signing the document).
                                               17
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 18 of 21 PageID 262




 applicable law demonstrates that there is no genuine dispute of material fact regarding

 the parties’ entry into the Agreement. As such, “the making of the agreement for

 arbitration or the failure to comply therewith is not in issue” and the Court need not

 summarily proceed to trial on such question. 9 U.S.C. § 4. The Court finds the parties

 agreed to arbitrate certain disputes.2

 B.     Whether the Right to Arbitration was Waived

        Having determined a valid agreement to arbitrate exists, the Court turns next to

 whether there has been a waiver. Plaintiffs complain that WTS waited until the day its

 response to the amended complaint was due before raising the issue of arbitration.

 Doc. 18 at 2. To the extent Plaintiffs contend WTS waived its right to arbitrate, the

 Court finds the argument unpersuasive. “[T]he question of whether there has been

 waiver in the arbitration agreement context should be analyzed in much the same way

 as in any other contractual context. The essential question is whether, under the

 totality of the circumstances, the . . . party has acted inconsistently with the arbitration

 right.” Raymond James Fin. Servs., Inc., 896 So. 2d at 711 (citing Cornell & Co. v. Barber

 & Ross Co., 360 F.2d 512, 513 (D.C. Cir. 1966)). Similarly, the Eleventh Circuit has

 established a two-part test to determine whether a party has waived its right to

 arbitrate. “First, [the court must] decide if, ‘under the totality of the circumstances,’

 the party ‘has acted inconsistently with the arbitration right,’ and, second, [the court]

 look[s] to see whether, by doing so, that party ‘has in some way prejudiced the other


 2
   Plaintiffs make no argument that their claims would not fall within the scope of arbitral
 claims under the Agreement.
                                             18
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 19 of 21 PageID 263




 party.’” Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d 1309, 1315–16 (11th Cir. 2002)

 (quoting S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir.

 1990)). Other than an initial request for extension of time to respond to the Plaintiffs’

 pleadings, WTS’s first pleading was a motion to compel arbitration. WTS has not

 answered the Plaintiffs’ Amended Complaint nor actively litigated the case apart from

 pursuing arbitration. From the outset of the litigation, WTS consistently contended

 that the parties’ disputes are governed by the arbitration provision contained in the

 onboarding documents Plaintiffs signed when they were hired. Although WTS did not

 raise arbitration prior to Plaintiffs filing suit, the Court finds this has not significantly

 prejudiced Plaintiffs as Plaintiffs may still pursue their claims, but in arbitration, as

 opposed to before a jury. See, e.g., Mitsubishi Motors Corp., 437 U.S. at 628 (“By agreeing

 to arbitrate a statutory claim, a party does not forgo the substantive rights afforded by

 the statute; it only submits to their resolution in an arbitral, rather than a judicial,

 forum.”). In fact, Plaintiffs have stated they would willingly arbitrate their claims if

 WTS provided evidence of valid arbitration agreements. Doc. 18 at 5. Even though

 Plaintiffs question the validity of the arbitration agreements presented by WTS,

 Plaintiffs cannot assert prejudice where they otherwise claim to be willing to arbitrate.

 Under the totality of the circumstances, the Court finds WTS has not waived its right

 to arbitrate Plaintiffs’ claims.

 C.     Dismissal or Stay of Case

        WTS submits this Court should dismiss, rather than stay, Plaintiffs’ claims to

 be pursued in arbitration. Doc. 16 at 10. The FAA provides, in relevant part, that, in
                                              19
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 20 of 21 PageID 264




 any lawsuit brought upon any issue that is “referable” to arbitration under an

 arbitration agreement, the Court, upon satisfaction that the issue is referrable to

 arbitration under such agreement, must stay the trial of the action on application of a

 party until such arbitration has been held under the terms of the agreement. 9 U.S.C.

 § 3. The Eleventh Circuit has highlighted the propriety of staying an action pending

 arbitration in accordance with this section. See Bender v. A.G. Edwards & Sons, Inc., 971

 F.2d 698, 699 (11th Cir. 1992) (“The district court properly found that state law claims

 were subject to arbitration; but erred in dismissing the claims rather than staying them.

 Upon finding that a claim is subject to an arbitration agreement, the court should order

 that the action be stayed pending arbitration.”); Caley v. Gulfstream Aerospace Corp., 428

 F.3d 1359, 1368 (11th Cir. 2005) (stating that the “FAA’s enforcement sections require

 a court to stay a proceeding where the issue in the proceeding ‘is referable to

 arbitration’” under a written arbitration agreement). Accordingly, the Court finds a

 stay, rather than dismissal, is appropriate here.

                                        CONCLUSION

       In sum, there is no genuine dispute of material fact regarding the formation of

 an agreement to arbitrate certain claims between the parties. WTS provides evidence

 demonstrating, among other things, that Plaintiffs received the arbitration agreement

 as part of the onboarding process, electronically signed the arbitration agreement as

 part of completing the process, and otherwise failed to opt-out of the Agreement in

 accordance with its terms. Plaintiffs fail to make a sufficient evidentiary showing in

 opposition to create a genuine dispute of material fact. The record is devoid of any
                                            20
Case 8:20-cv-01245-CEH-AEP Document 37 Filed 03/20/21 Page 21 of 21 PageID 265




 legal constraints foreclosing arbitration, and Plaintiffs’ claims arising out of their

 employment with WTS fall within the arbitration agreement’s scope. As such,

 Plaintiffs’ claims must proceed in arbitration in accordance with the Agreement.

 Accordingly, it is

       ORDERED:

       1.     Defendant’s Motion to Compel Arbitration (Doc. 16) is GRANTED.

 The parties shall submit all claims asserted in the Amended Complaint to arbitration

 in accordance with the Arbitration Agreement.

       2.     This action is STAYED pending arbitration of Plaintiffs’ claims.

       3.     The parties shall file a notice informing the Court that the arbitration has

 concluded, or that their dispute has otherwise been resolved, within fourteen (14) days

 of either of such event.

       4.     The Clerk is directed to terminate any pending motions and deadlines

 and administratively CLOSE this case.

       DONE AND ORDERED in Tampa, Florida on March 20, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties, if any




                                           21
